Citation Nr: 0840600	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-12 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
No. Little Rock, Arkansas (RO).  

As indicated below, the Board has reopened the veteran's 
claim seeking entitlement to service connection for 
post-traumatic stress disorder (PTSD).  This reopened claim 
is addressed in the Remand portion of the decision below and 
is remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  In a July 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for PTSD 
because a diagnosis of this disorder was not shown and there 
was no evidence of a verifiable stressor.  Although provided 
notice of this decision that same month, the veteran did not 
perfect an appeal thereof.

2.  In November 1999 and September 2003 rating decisions, the 
RO denied the veteran's claims to reopen the issue of 
entitlement to service connection for PTSD.  Although 
provided notice of these decisions in November 1999 and 
September 2003, respectively, the veteran did not perfect an 
appeal thereof.

3.  Evidence associated with the claims file since the 
unappealed September 2003 rating decision raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for PTSD.




CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Without deciding whether the notice and 
development requirements have been satisfied in the present 
case, the Board is not precluded from adjudicating the issue 
of whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
PTSD.  This is so because the Board is taking action 
favorable to the veteran by reopening the claim for service 
connection for the disorder at issue.  As such, this decision 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).

In an unappealed July 1998 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD because a diagnosis of this disorder was not shown and 
there was no evidence of a verifiable stressor.  Notice of 
this decision was sent to the veteran that same month, and he 
did not timely file a notice of disagreement thereafter.  
Accordingly, the July 1998 RO decision is final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2008).

In unappealed November 1999 and September 2003 rating 
decisions, the RO denied the veteran's claims to reopen the 
issue of entitlement to service connection for PTSD because 
the evidence submitted was not new and material.  Notice of 
these decisions was sent to the veteran in November 1999 and 
September 2003, respectively, and he did not timely file a 
notice of disagreement thereafter.  Accordingly, the November 
1999 and September 2003 RO decisions are final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

In April 2005, the veteran again filed a claim to reopen the 
issue of entitlement to service connection for PTSD.  In a 
September 2005 rating decision, the RO denied the veteran's 
claim to reopen the issue of entitlement to service 
connection for PTSD because the evidence submitted was not 
new and material.  The veteran filed a timely notice of 
disagreement and perfected his appeal.

In this case, the RO determined that new and material 
evidence was not presented to reopen the veteran's claim of 
entitlement to service connection for PTSD.  Such 
determinations, however, are not binding on the Board, and 
the Board must first decide whether new and material evidence 
has been received to reopen the claim.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Because the September 2003 rating decision is 
the last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).

Evidence of record at the time of the September 2003 rating 
decision included service medical records which were negative 
for PTSD, service personnel records, VA treatment records, 
and the veteran's statements.  The veteran's service 
personnel records reveal that he served in Vietnam from May 
1968 to May 1969 and that his occupational duties included 
working as an electrician, a construction helper, a plumber, 
and a heavy truck driver.  The veteran was assigned to 
Company C, 46th Engineer Battalion.  He was awarded the 
Vietnam Service Medal, the National Defense Service Medal, 
and the Vietnam Campaign Medal.  VA treatment records from 
January 1999 to February 2001 reveal diagnoses of and 
treatment for PTSD.  In various statements, the veteran 
reported alleged stressors including:  1) that he witnessed a 
friend die when he stepped on a land mine in service; and, 2) 
that he witnessed five children die when the truck that he 
was transporting them to school in was shot.  In December 
2002, the RO attempted to verify the veteran's reported 
stressors with the U.S. Armed Services Center for Unit 
Records Research (CURR) (now the U.S. Army and Joint Services 
Records Research Center or JSRRC).  In a June 2003 response, 
the CURR indicated that the veteran's alleged stressors could 
not be verified due to insufficient stressor information, 
such as specific dates within 60 days, locations, and full 
names of casualties.

Evidence submitted since the September 2003 rating decision 
includes private treatment records, a statement from a 
friend, and statements from the veteran.  The April 2005 
statement from a friend reports that the veteran has PTSD 
symptoms.  Private treatment records reveal diagnoses of and 
treatment for PTSD.  Private treatment records from September 
2004 to October 2004 reveal that the veteran reported 
additional information related to his alleged stressors.  
Specifically, the records note that the veteran stated that 
his friend who was killed after stepping on a land mine was 
Jamaican, and that he died in October 1968.  The veteran also 
identified additional stressors.  He indicated that, in 
December, he witnessed another friend die when his rifle 
discharged while he was cleaning it, shooting him in the 
head.  Also, the veteran reported that four soldiers were 
killed by the North Vietnamese Army during an attack on his 
base in the Tay Ninh province.  He explained that the North 
Vietnamese Army slashed the throats of the four soldiers.  
The veteran also noted rocket and mortar attacks two to three 
times per week.  In an October 2005 stressor statement, the 
veteran clarified that Peanut was the nickname of his friend 
who was killed in October 1968 when a land mine exploded, and 
that Firecracker was the nickname of his friend who was 
killed when the rifle that he was cleaning discharged.  In 
addition, the veteran reported that, in February 1969, while 
his unit was escorting Vietnamese children to school, his 
truck was ambushed and he witnessed five children die.  In 
May 2006, the veteran submitted another statement indicating 
that he recalled the names of four soldiers who were killed 
during a land mine explosion in June 1968 or July 1968, and 
identified those soldiers as Cook, Seablom, Castillo, and 
Beall.

The Board finds that the evidence received since the 
September 2003 rating decision, which includes additional 
stressors and approximate dates and names of the previously 
alleged stressors, is new because it was not previously 
submitted to VA decisionmakers.  The evidence is material 
because it bears directly upon the specific matter under 
consideration, as it relates to the veteran's alleged 
stressors.  The evidence is not cumulative because the 
veteran had not previously provided any dates or names.  
Moreover, the evidence raises a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for PTSD.  Accordingly, as new and material 
evidence has been received since the September 2003 rating 
decision, the claim for entitlement to service connection for 
PTSD is reopened. 


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for PTSD is reopened; the 
claim is granted to this extent only.


REMAND

In private medical treatment records from September 2004 and 
October 2004 and lay statements from October 2005 and May 
2006, the veteran provided additional details regarding his 
alleged stressors, including specific dates, names, and 
locations.  Although incomplete, the Board finds that the 
information provided is adequate to allow further development 
of the PTSD claim.  Accordingly, the RO should again attempt 
to verify the stressors alleged by the veteran with JSRRC.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).

In attempting to obtain this evidence, the RO should inform 
the veteran that his cooperation is essential to this task.  
The United States Court of Appeals for Veterans Claims 
(Court) has noted that, in cases such as this one, "[t]he 
factual data required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible and 
onerous task on [the veteran].  The duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If, upon remand, the RO is unsuccessful in 
developing evidence to verify the veteran's alleged stressors 
or to show that the veteran engaged in combat with the enemy, 
the RO must inform the veteran that he is required to submit 
"other credible supporting evidence," such as the 
statements of fellow service members who witnessed the 
stressful events that the veteran alleges he experienced in 
service.  38 C.F.R. § 3.304(f) (2008); Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

Accordingly, the case is remanded for the following action:

1.  The RO must again request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed to in service, to 
include specific details of the claimed 
stressful inservice events, such as dates, 
places, detailed descriptions of events, 
and any other identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment or any other 
identifying detail.  The RO must advise 
the veteran that this information is 
vitally necessary to obtain supportive 
evidence of the alleged stressful events, 
and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.  The RO must also 
advise the veteran to submit any verifying 
information that he can regarding the 
claimed inservice stressors, such as 
statements of fellow service members. 

2.  Whether or not the additional 
information is obtained, the RO must 
review the file and prepare a summary of 
all the claimed stressors.  The RO must 
send this summary and the information of 
record regarding the veteran's service, 
including copies any records relevant to 
the PTSD claim, to JSRRC, and must ask 
JSRRC to provide any available information 
that might corroborate the veteran's 
alleged inservice stressors.  If JSRRC is 
unable to provide the specific information 
requested, they must be asked to direct 
the RO to any additional appropriate 
sources.  All documentation received by 
the RO from JSRRC must be associated with 
the claims file.  The RO must ask JSRRC to 
discuss in its response what the records 
show with regard to the stressors 
identified by the veteran.

3.  Thereafter, the RO must make a 
specific determination, based upon the 
complete record, as to whether the veteran 
engaged in combat with the enemy.  If so, 
the RO must accept the veteran's lay 
testimony -- in the absence of evidence to 
the contrary and as long as it is credible 
and consistent with the circumstances of 
service -- as conclusive evidence of the 
occurrence of his stressors.  If the RO 
determines that the evidence does not show 
that the veteran engaged in combat with 
the enemy, the RO must consider all 
credible supporting evidence developed to 
show that the veteran did experience the 
alleged stressors and determine whether 
the evidence is sufficient to establish 
the occurrence of each stressor.

4.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the veteran must be 
provided with a VA examination by a 
psychiatrist to ascertain the nature, 
severity, and etiology of any PTSD found.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary special studies or tests 
including psychological testing and 
evaluation must be accomplished.  The RO 
must provide the examiner a summary of the 
verified stressors, and the examiner must 
be instructed that only these events may 
be considered for the purpose of 
determining whether exposure to a verified 
inservice stressor has resulted in the 
current psychiatric symptoms.  The 
examination report must include a detailed 
account of all pathology found to be 
present.  If the diagnosis of PTSD is 
deemed appropriate, the examiner must 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  The report of examination 
should include a complete rationale for 
all opinions expressed.  The report 
prepared must be typed.

5.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  The RO must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

7.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


